DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species of figures 1-3 in the reply filed on 11/12/2020 is acknowledged.  Claims 4 and 6 are withdrawn by the examiner as not reading on the elected species – claim 4 requires a “rigid loop” – a feature not present in the elected species. 
Claim Objections
Claim 2 is objected to because of the following informalities:  “upon be rotated” appears to be a grammatical error for --upon being rotated-- or similar.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-8, 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 1 and 13 are indefinite because they utilize the terms “mounting attachment assembly” having a “wall engagement assembly”, and use of the term “assembly” would appear to have the requirement for composition of multiple parts/pieces/members while the disclosure (as in figure 1) does not have corresponding multiple part members.
Claim 1 requires “the saddle supporting assembly a) can be supported by the saddle engaging portion” while these terms would appear to be required to assigned to the same parts/members in light of the specification.  Appropriate correction is required.
Claim 7 requires “the saddle engaging portion includes the saddle supporting assembly receiver” while the saddle supporting assembly receiver is required to receive the rod (to which saddle engaging portion is connected). Appropriate correction is required.
Claim 1 recites the limitation "the saddle engaging portion”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the vertically oriented wall”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the wall engaging portion”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the first ends of the saddle engagement portions”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the second ends of the saddle engagement portions”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the securing pin”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toner et al. (US 7,669,809).
Regarding claim 1, Toner et al. (hereafter “D1”) discloses a saddle rack (1) comprising:
a mounting attachment assembly (arm 14, shaft 26, bearings 28, 20/21/15/4/5/10 – figure 1) having a wall engagement assembly (14, 26, 28) to engage with a vertically oriented structure (engages vertical member 8 via shaft 26 – col. 2, lines 58-67) to engage with a saddle supporting assembly (saddle supports 32, bearings 46);

	Regarding claim 2, D1 discloses wherein the wall engaging portion (at 14) includes a saddle supporting assembly receiver (openings for shaft 34 in 14 – figure 4) that engages with the saddle supporting assembly (32) to support the saddle supporting assembly upon being rotated 180 degrees around the axis from the first orientation to the second orientation.
	Regarding claim 3, D1 discloses further comprising a connecting rod (shaft 34) extending along the axis and having a connecting end and an adjoining end (figure 6), the connecting rod to engage at the connecting end with the supporting assembly receiver (openings in 14 between bearing 46), the connecting rod coupled with the first ends of the saddle engagement 
	Regarding claim 5, D1 discloses, wherein the saddle engaging portions include supporting wings (40) such that a diverging angle between the supporting wings is greater at the adjoining end of said connecting rod than at the connecting end of the connecting rod (figure 6).
	Regarding claim 7, D1 discloses wherein the wall engagement assembly (14/26/28) comprises: a portable base mount (end of 14 having 26) with a hooking first end (at 26) to enable the mounting attachment assembly to hang on the vertically oriented structure (connected at 26 – figure 2 shows hanging), and a stabilizing second end (upper end) to prevent unhooking of the portable base mount from the vertically oriented structure; and wherein the saddle engaging portion includes the saddle supporting assembly receiver (openings for shaft 34 in 14 – figure 4) for receiving a connecting rod (34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toner et al. (US 7,669,809) in view of McConnell (US 6,808,077).

McConnell (hereafter “D2”) discloses a rotatably mounted organizer and tool support (30) mounted via a rotating pin (120) passing through openings (80) in a support (12) and through an opening in tool support (figure 1; col. 4, lines 1-9). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide pins to mount the rods of D1 as suggested by D2 with pins passing into the rods and arm (14) opening to provide ease of removal and installation (as taught in D2).
Regarding claims 13-14, D1 as modified discloses the structural requirements of claims 13-14 and it would have been obvious to one of ordinary skill in the art at the time of filing to perform the process steps of claims 13-14 given the device in order to necessarily make and use it.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK D HAWN/Primary Examiner, Art Unit 3631